Citation Nr: 1039441	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS) and ulnar neuropathy, to include as secondary to 
residuals, right third metacarpal fracture. 

2.  Entitlement to a compensable disability rating for residuals, 
right third metacarpal fracture, prior to December 30, 2009.

3.  Entitlement to a disability rating in excess of 10 percent 
for residuals, right third metacarpal fracture, since December 
30, 2009.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission






WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has active service from October 1976 to March 1988, 
with prior unverified inactive service.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  A November 2004 
rating decision denied the Veteran's claim of entitlement to a 
compensable disability rating for residuals, right third 
metacarpal fracture.  A November 2006 rating decision denied the 
Veteran's claim of entitlement to service connection for right 
CTS and ulnar neuropathy, to include as secondary to residuals, 
right third metacarpal fracture.

In June 2007, the Veteran and his spouse testified before the 
undersigned Veterans Law Judge, seated at the RO in Jackson, 
Mississippi.  A transcript of the hearing has been associated 
with the claims file. 

The Board, in a February 2008 decision, denied the Veteran's 
claim of entitlement to a compensable disability rating for 
residuals, right third metacarpal fracture.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2009 Order, the Court 
granted a Joint Motion for Remand and vacated the Board's 
February 2008 decision as to the claim of entitlement to a 
compensable disability rating for residuals, right third 
metacarpal fracture.  The Court remanded the issue, together with 
the issue of entitlement to service connection for right CTS and 
ulnar neuropathy, to include as secondary to residuals, right 
third metacarpal fracture, for additional development.

In July 2009, the Board remanded this case for additional 
development in accordance with the Joint Motion for Remand.  The 
file has now been returned to the Board for further 
consideration.

The issue of entitlement to service connection for right CTS and 
ulnar neuropathy, to include as secondary to residuals, right 
third metacarpal fracture, addressed in the REMAND portion of the 
decision below, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 30, 2009, the Veteran's residuals, right 
third metacarpal fracture, were not manifested by limitation of 
motion to include a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible or extension limited by 
more than 30 degrees, or greater limitation of motion due to pain 
on use.

2.  Since December 30, 2009, the Veteran's residuals, right third 
metacarpal fracture, were manifested by limitation of motion to 
include a gap of one inch (2.5 cm.) or more between the fingertip 
and the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, without greater limitation of 
motion due to pain on use.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals, right third metacarpal fracture, were not met prior to 
December 30, 2009.  38 U.S.C.A.          §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b) (1), 4.20, 4.27, 4.40, 4.45, 4.59, 
4.71a, DC 5229 (2010).

2.  The criteria for a maximum 10 percent disability rating for 
residuals, right third metacarpal fracture, have been met since 
December 30, 2009.  38 U.S.C.A.           §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b) (1), 4.20, 4.27, 4.40, 4.45, 4.59, 
4.71a, DC 5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  In this regard, an August 2004 
letter, sent prior to the initial unfavorable AOJ decision issued 
in November 2004, advised the Veteran of the evidence and 
information necessary to substantiate his increased rating claim 
as well as his and VA's respective responsibilities in obtaining 
such evidence and information.  A July 2009 letter also advised 
the Veteran of the evidence and information necessary to 
establish an effective date in accordance with Dingess/Hartman, 
supra, as well as the relevant diagnostic criteria.

While the July 2009 letter was issued after the initial November 
2004 rating decision, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing problem 
by readjudicating a veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance 
of a statement of the case could constitute a readjudication of a 
veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In the instant case, after the July 2009 letter was 
issued, the Veteran's claim was readjudicated by a July 2010 
Supplemental Statement of the Case.  Therefore, any defect with 
respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, VA and private treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  Additionally, he was provided with VA 
examinations in August 2004, March 2006, November 2006, and 
December 2009 in order to adjudicate his pending claim.  The 
Board finds that the record is adequate for rating purposes and, 
as such, a remand is not necessary in order to afford the Veteran 
any additional examinations.

Additionally, the Board finds there has been substantial 
compliance with its July 2009 remand directives.  The Board notes 
that the U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that "only substantial compliance with the terms 
of the Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
AMC further notified the Veteran in accordance with the VCAA, 
sought any outstanding VA and private treatment records, and 
afforded the Veteran an additional VA examination.  The AMC later 
issued a Supplemental Statement of the Case in July 2010.  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to a veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to a veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing a veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 
(2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2010), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

The Veteran's residuals, right third metacarpal fracture, are 
currently rated as noncompensably disabling under DC 5229, 
effective June 1, 1995.  DC 5229 contemplates limited motion of 
the index or long finger.  38 C.F.R. § 4.71a, DC 5229 (2010).  
The Veteran has not asked that an alternative diagnostic code be 
employed, and the Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more appropriate.  

As there is no evidence that the Veteran's residuals, right third 
metacarpal fracture, include arthritis or ankylosis,  DCs 5003 
and 5226, contemplating the same, respectively, do not apply in 
this case.  38 C.F.R. § 4.71a, DCs 5003, 5226 (2010).

As a preliminary matter, the Board notes that there exist 
inconsistencies in the medical evidence of record as to which 
symptoms were related to which digit.  Some of the Veteran's VA 
and private treatment records refer to the third digit and some 
refer to the fourth digit.  It appears that the inconsistencies 
may have arisen when a treatment provider did not count the thumb 
as the first digit.  In any event, there is no record of a fourth 
digit injury during service, nor has the Veteran filed a claim of 
entitlement to service connection for a fourth digit disability.  
It is significant that the Veteran's service treatment records 
refer to the injured digit as the third digit, and the Veteran 
was awarded service connection for residuals of a third digit 
fracture.  At the time service connection was granted, the RO 
assigned the Veteran a diagnostic code, DC 5229, which 
contemplates the index or long finger.  If one counts the digits 
of the hand, beginning with the thumb, the third digit is indeed 
the long finger.  Thus, the Board finds that the Veteran's third 
digit is his long finger.  However, with all benefit of the doubt 
in the Veteran's favor, where the above-described inconsistency 
arises, the Board will also consider symptomatology attributed to 
the fourth digit of the right hand.  

As an additional preliminary matter, the Board notes that the 
Veteran has filed a claim of entitlement to service connection 
for right CTS and ulnar neuropathy, to include as secondary to 
residuals, right third metacarpal fracture.  While his VA and 
private treatment records, including his VA examination reports, 
include symptomatology attributed to his service-connected 
connected residuals, right third metacarpal fracture, as well as 
his non-service-connected CTS and ulnar neuropathy, there is no 
indication that any treatment provider was unable to 
differentiate between the two disabilities.  In fact, as will be 
discussed below, in August 2004, the VA examiner opined that the 
difficulties the Veteran faced with operating and using tools 
were mainly due to his tingling and numbness and not his old 
third metacarpal fracture of the right hand.  In May 2006, a 
private treatment provider opined that, subsequent to 
electromyography (EMG) testing, the Veteran's symptoms, including 
delayed right median digit three sensory responses, are likely 
secondary to mild right CTS.  There is no evidence that any 
examiner or treatment provider could not sufficiently describe 
the symptomatology attributed to the Veteran's third digit 
without consideration of his CTS.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam) (medical evidence is required 
to differentiate between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability).

The Board now turns to the relevant medical and lay evidence of 
record.

The Veteran underwent VA examination in August 2004.  While he 
complained of numbness in the dorsum of the right hand, lateral, 
and tingling in the thumb and index finger, he did not report any 
symptomatology related to the right third metacarpal.  On 
physical examination, the Veteran was able to remove his 
wristwatch from his left hand, using his right hand, without 
difficulty.  Mild tenderness was noted at the third metacarpal 
phalangeal joints; adduction and abduction of the fingers were 
normal; opposition to the thumb with all fingers was normal; the 
tips of the fingers were able to reach the proximal to the 
proximal horizontal crease of the palm; manual muscle strength 
was good; and grip strength was normal.  Small calluses on the 
third metacarpal phalangeal joints on the palm were noted, 
however, such were much thicker and larger on the left side.  The 
examiner noted that the Veteran was independent in activities of 
daily living, transfers, and ambulation, without assistive 
devices.  The examiner also noted that the DeLuca provisions 
could not be clearly delineated.  He reported that the Veteran 
could have some limitations in the ability to hold and use fine 
tools, with acute exacerbations, but that based on his history, 
the examiner reported that he did not expect any loss of range of 
motion.  The examiner opined that the difficulties the Veteran 
faced as to his employment, with operating and using tools, were 
mainly due to his tingling and numbness and not his old third 
metacarpal fracture of the right hand.  X-ray examination 
revealed a normal right hand and EMG testing revealed mild right 
CTS.

On VA examination in March 2006, the Veteran complained that he 
experienced locking up and stiffness in his long and ring 
fingers, and occasional pain in his hands at work.  He reported 
flare-ups of right hand pain, two to three times each month, 
rated as eight out of ten on a ten-point pain scale, brought on 
by overuse and relieved by medication.  Physical examination of 
the right hand was completely normal, with full extension and 
flexion of all joints, without evidence of triggering of the 
flexor tendon in the palm of the long and ring fingers and 
without sensory deficit.  The Veteran was diagnosed with a healed 
third metacarpal, right hand.  He noted that the Veteran's 
complaints were subjective in nature and were not supported by 
objective physical findings.  The examiner reported that he could 
find objective evidence of physical impairment.  The examiner 
reported that DeLuca provisions could not be delineated.  The 
examiner opined that while the Veteran could have further 
limitations in range of motion and amount of pain in functional 
capacity during a flare-up, he could not speculate as to such 
without resorting to mere speculation.  He reported that he could 
not find objective evidence of weakness, incoordination, fatigue, 
or lack of endurance.  

Private treatment records dated in July 2005 indicate that during 
a check-up, the Veteran complained of either joint pain, 
stiffness, edema, injury, or muscle weakness of the right hand, 
fourth digit.  

Private treatment records dated in May 2006 indicate that the 
Veteran underwent EMG testing.  Results of such revealed mild 
right CTS, with delayed right median digit three sensory 
responses, isolated median and ulnar palmar mixed responses, and 
slightly prolongated right median distal motor latency.  The 
examiner opined that the Veteran's symptoms were likely secondary 
to mild right CTS.  

The Veteran offered testimony before a Decision Review Officer 
(DRO) in May 2006.  At that time the Veteran complained of 
throbbing pain that woke him in the night, stiffness, and 
swelling.  He reported that he had difficulty gripping his tools 
at work.  He reported that he received pain medication from a 
private provider.  

On VA examination in November 2006, the examiner noted that while 
the Veteran demonstrated full extension and flexion of all joints 
on VA examination in March 2006, he was requested to provide 
specific degrees of range of motion.  The examiner reported that 
specific range of motion of the metacarpal bones could not be 
obtained.  He reported that there appeared to be normal 
flexibility in the metacarpal area on palpation.  He reported 
that range of motion of the long and ring fingers were to 90 
degrees flexion at the proximal interphalangeal joint and 70 
degrees flexion at the distal interphalangeal joint.  The 
examiner reported that the Veteran was able to touch the tips of 
his fingers to the proximal transverse crease of the palm.

At the Board hearing in June 2007, the Veteran reported that he 
experienced pain in his right hand.  He reported that he had 
difficulty buttoning up his shirt, tying his shoes, and moving 
papers.  The Veteran's wife reported that the Veteran had been 
prescribed pain medication.  

VA treatment records dated in August 2007 indicate that the 
Veteran reported that he took prescription medication for chronic 
right hand pain secondary to fracture, with arthritis and 
neuropathy.  He complained of stiffness and intermittent tingling 
in the fingers of his right hand and demonstrated painful full 
range of motion to fingers. 

VA treatment records dated in July 2009 indicate that the Veteran 
sought treatment for an unrelated issue.  The treatment provider 
noted that the Veteran complained of intermittent right hand and 
wrist pain due to CTS.  X-ray examination of the right hand at 
that time revealed an old fracture with callus formation of the 
fourth metacarpal bone, with lucency consistent suggesting 
partial nonunion, and some abnormal angulation.

The Veteran's wife, in an August 2009 statement, reported that 
the Veteran has pain and aching in his right hand and that such 
has worsened since his diagnosis of CTS to the point that he must 
take pain medication.  She reported that the Veteran's right hand 
pain interferes with their marital life.  

On VA examination in December 2009, the Veteran complained of 
chronic pain rather than intermittent flare-ups.  The Veteran 
reported that the dorsum of his hand was the site of his pain and 
complained of a "knot" on the back of the hand.  He complained 
of stiffness and numbness of the fingers and a weak grip.  
Physical examination was silent for swelling.  The Veteran 
demonstrated a slight bony protuberance of the dorsum of the ring 
finger metacarpal, with slight tenderness to palpation and no 
detectable motion.  The Veteran made a good fist and could oppose 
the thumb and the fingertips, and demonstrated 4/5 grip strength 
and a slightly positive Tinel's sign.  The examiner noted that x-
ray examination at the time of the present VA examination 
revealed a fracture of the fourth metacarpal; however, such was 
not present in August 2004.  He reported that increased callus 
formation was also present.  He noted that he did not see a 
fracture of the third metacarpal.  Also, there was no acute 
abnormality or fracture, dislocation or soft tissue swelling.  He 
reported that the joint spaces were well-maintained, the carpal 
bones were well-aligned, and the radiocarpal joints were normal.  
The Veteran was diagnosed with fracture of the right third 
metacarpal, healed, and fracture of the right fourth metacarpal, 
questionable partial nonunion.  The Board notes here that, as 
discussed above, this VA examiner's diagnosis represents an 
inconsistency in the record as to the which digit is fractured 
and service-connected, the third or fourth metacarpal.  

In December 2009, the examiner reported that he saw no evidence 
of arthritis, no evidence of limitations caused by adhesions, no 
objective evidence of pain on range of motion testing of the 
fingers, and no evidence of incoordination, weakened movement, or 
excess fatigability.  The examiner reported that there was no 
additional limitation of motion after three repetitive motions 
and that the Veteran was independent in his activities of daily 
living and gainfully employed.  Addendum to the examination 
report indicates that the Veteran demonstrated long finger range 
of motion including 20-40 degrees in the metacarpal phalangeal 
joint, 0-90 degrees in the proximal interphalangeal joint, and 0-
70 degrees in the distal interphalangeal joint.  Ring finger 
range of motion included 0-40 degrees in the metacarpal 
phalangeal joint, 0-90 degrees in the proximal interphalangeal 
joint, and 0-60 degrees in distal interphalangeal joint.  

VA treatment records dated in June 2010 indicate that the Veteran 
complained of right hand and arm pain.  Physical examination 
revealed no point tenderness or inflammation of the right hand, 
wrist, forearm, and elbow.  He was diagnosed with chronic right 
upper extremity pain.

The Board notes here that the Veteran has, during the appellate 
period, asserted during VA treatment, that he has arthritis in 
the right hand.  VA x-ray examination in July 2009 revealed 
arthritis in the left hand; however, there is no medical evidence 
of arthritis in the right hand.  Significantly, arthritis was 
specifically ruled out at the most recent VA examination in 
December 2009. 

The Board now turns to the applicable diagnostic criteria.

Under the rating criteria for limitation of motion of individual 
digits, the only available compensable rating, and thus, the 
maximum rating, pertinent to the long finger, or third finger, is 
that of 10 percent for limitation of motion with a gap of one 
inch or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or with extension limited by more than 30 degrees.  38 
C.F.R. § 4.71a, DC 5229.  Full flexion of the metacarpal 
phalangeal joint of the long finger is 0-90 degrees.  38 C.F.R. § 
4.71a, Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand, Note (1) (2010).  The Board notes 
that the Veteran is right-hand dominant; however, DC 5229 
provides a maximum 10 percent disability rating, without 
consideration of hand dominance. 

On VA examination in December 2009, the range of motion of the 
Veteran's right third metacarpal, the digit for which service 
connection is in place, was 20-40 degrees.  The examiner noted 
that the Veteran was able to make a good fist, however, neither 
the examiner, nor the physical therapist who provided the range 
of motion results, reported to what extent the Veteran was able 
to touch his right third digit to the proximal transverse crease 
of the palm with the digit flexed to the extent possible.  While 
no treating professional reported that the Veteran demonstrated a 
gap of one inch or greater between the right third digit and the 
proximal transverse crease of the palm, as is required for a 
compensable disability rating, it follows that if the Veteran 
demonstrated only 40 degrees of flexion in the right third 
metacarpal, he is unable to come within one inch of the proximal 
crease of the palm.  

The Board notes that, as discussed above, full flexion of the 
metacarpal phalangeal joint of the long finger is defined by VA 
as 0-90 degrees.  However, full extension of the metacarpal 
phalangeal joint of the long finger is not defined.  Thus, while 
the Veteran demonstrated 20 degrees of extension on VA 
examination in December 2009, the Board is unable to determine if 
such represents extension limited by more than 30 degrees.  

Based on the foregoing, that flexion of the metacarpal phalangeal 
joint of the long finger is limited to 40 degrees and does not 
represent flexion sufficient to touch the right third metacarpal 
to the proximal transverse crease of the palm without a gap of 
one inch or more, the Board concludes that the Veteran's 
residuals, right third metacarpal fracture, includes compensable 
limitation of motion as of December 30, 2009, the date of the 
above-described recent VA examination.  Thus, DC 5229 may serve 
as a basis for a compensable disability rating as of that date.  
As discussed above, the only compensable disability rating 
provided by DC 5229 is a maximum 10 percent disability rating.  
38 C.F.R. § 4.71a, DC 5229.

In this regard, the Board finds that prior to December 30, 2009; 
there is no evidence that his residuals, right third metacarpal 
fracture, warrant a compensable disability rating.  Specifically, 
on VA examinations in August 2004, March 2006, and November 2006, 
or during VA treatment, the Veteran did not demonstrate 
compensable range of motion.  Thus, for the period prior to 
December 30, 2009, DC 5229 may not serve as a basis for a 
compensable disability rating.  38 C.F.R.            § 4.71a, DC 
5229.

In considering the provisions of DeLuca v. Brown, the Board notes 
that the VA examiners, on VA examinations in August 2004, March 
2006, and December 2009, could not determine that the Veteran's 
residuals, right third metacarpal fracture, included greater 
limitation of motion due to pain on use.  As discussed above, on 
VA examination in August 2004, the examiner reported that the 
Veteran could have some limitations in the ability to hold and 
use fine tools, with acute exacerbations, but that based on the 
Veteran's history, the examiner reported that he did not expect 
any loss of range of motion.  On VA examination in March 2006, 
the examiner reported that he could not find objective evidence 
of weakness, incoordination, fatigue, or lack of endurance.  On 
VA examination in December 2009, the examiner reported that there 
was no evidence of incoordination, weakened movement, or excess 
fatigability, and that there was no additional limitation of 
motion after three repetitive motions.  While the Veteran, and 
his wife, have reported that he experiences pain in his right 
third metacarpal, the Board finds that there is no evidence that 
such pain warrants an additional disability rating under DeLuca 
for the periods prior to or since December 30, 2009.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; see DeLuca, 8 Vet. App. at 202.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible 
evidence demonstrates that for the period prior to December 30, 
2009, the Veteran's residuals, right third metacarpal fracture, 
warranted a noncompensable disability rating.  For the period 
since December 30, 2009, however, such disability warrants a 10 
percent disability rating, and no more. 

The Veteran's disability picture, related to his residuals, right 
third metacarpal fracture, is not so unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1) (2010).  Here, as discussed 
above, the rating criteria for the disability on appeal 
reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for extraschedular 
evaluation is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. 
Cir. 2009).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim for 
a TDIU is not raised by the record as the evidence of record 
fails to show that the Veteran is unemployable.  In this regard, 
the Board notes that the Veteran is currently employed.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  




ORDER

Prior to December 30, 2009, a compensable disability rating for 
residuals, right third metacarpal fracture, is denied.

Since December 30, 2009, a 10 percent disability rating, and no 
more, for residuals, right third metacarpal fracture, is granted, 
subject to the criteria governing payment of monetary benefits.


REMAND

Additional development is needed prior to further disposition of 
the claim of entitlement to service connection for right CTS and 
ulnar neuropathy, to include as secondary to residuals, right 
third metacarpal fracture.

As discussed above, the Court, by its April 2009 Order, granted a 
Joint Motion for Remand and remanded the issue of entitlement to 
service connection for right CTS and ulnar neuropathy, to include 
as secondary to residuals, right third metacarpal fracture, for 
additional development.  Specifically, the Court found that the 
Veteran, by his timely December 2006 Notice of Disagreement to 
the November 2006 rating decision that denied his claim of 
entitlement to service connection for right CTS and ulnar 
neuropathy, to include as secondary to residuals, right third 
metacarpal fracture, was entitled to a Statement of the Case.  
Manlicon v. West, 12 Vet. App. 238 (1999)

Subsequent to the July 2009 Board remand directing it to do so, 
the AMC issued a Statement of the Case in July 2010.  The Veteran 
filed a timely a Substantive Appeal in July 2010, thus perfecting 
his appeal as to the issue of entitlement to service connection 
for right CTS and ulnar neuropathy, to include as secondary to 
residuals, right third metacarpal fracture.  

At the time of his July 2010 Substantive Appeal, the Veteran 
asserted his right to be heard by the Board at the RO in Jackson, 
Mississippi.  As a Travel Board hearing has not yet been 
conducted; the RO should schedule such a hearing.  38 U.S.C.A.    
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
the Board as to the issue of entitlement 
to service connection for right CTS and 
ulnar neuropathy, to include as secondary 
to residuals, right third metacarpal 
fracture, to be held at the RO in Jackson, 
Mississippi.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


